               Case 2:20-cr-00032-JCC Document 48 Filed 03/30/20 Page 1 of 7




 1                                                              The Honorable John C. Coughenour
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9
10 UNITED STATES OF AMERICA,                           NO. CR20-032JCC
                      Plaintiff,                       GOVERNMENT’S MOTION
11
                                                       REQUESTING CONTINUANCE
12                           v.                        OF TRIAL DATE
13
14 CAMERON SHEA et al.,                                Noted: April 10, 2020
15                                    Defendants.
16
17          A. Introduction.
18          On March 17, 2020, the United States District Court for the Western District of
19 Washington issued General Order No. 02-20 to address identified and anticipated impacts
20 arising from a community outbreak of Coronavirus Disease 2019 (COVID-19). Citing
21 guidance issued by public health officials, and documented risks to public gatherings and
22 travel, the Order continued all criminal matters scheduled prior to June 1, 2020, pending
23 further Order of the Court. The Order stated that:
24                   the time period of the continuances implemented by this
25                   General Order will be excluded under the Speedy Trial Act, as
                     the Court specifically finds that the ends of justice served by
26                   ordering the continuances outweigh the best interests of the
27                   public and any defendant’s right to a speedy trial, pursuant to
                     18 U.S.C. § 3161(h)(7)(A).
28

     Motion to Continue Trial                                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Shea et al., CR20-032JCC – 1                           SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:20-cr-00032-JCC Document 48 Filed 03/30/20 Page 2 of 7




 1 General Order No. 02-20 at 2. The Court noted in conclusion that the General Order would
 2 be vacated or amended no later than April 15, 2020. As set forth below, the circumstances
 3 underlying the delay of trial and related dates in the General Order are acute in this particular
 4 case. The Court should enter the attached, proposed order setting a status conference in June
 5 to establish the trial date, and excluding all time from the Speedy Trial clock from the date of
 6 this motion until the status conference.
 7           B. Limited Defense Counsel Access to the FDC SeaTac and the Scope of
 8              Discovery.

 9           Defendants Shea and Cole are detained at the Federal Detention Center SeaTac while
10 they await trial. The government understands that on March 16, 2020, the Bureau of Prisons
11 announced the following:
12       • legal visitations at the Federal Detention Center SeaTac have been suspended “for at
13         least the next 30 days”;

14       • attorneys may request special legal visits, which BOP will considered on a case-by-
15         case basis;

16       • special legal visits, if approved by BOP, will require attorneys “to undergo screening
17         prior to entry into the institution, including self-reporting and temperature check”; and

18       • BOP “strongly encourages” attorneys to request a confidential legal phone call rather
19         than requesting a special legal visit.
20
             These restrictions will make it impossible for defense counsel for Shea and Cole to
21
     adequately prepare for trial by the current trial date of April 27, 2020. On March 25, 2020,
22
     the government produced its initial discovery in the case. The discovery is voluminous,
23
     comprising of over 25,000 separate files, many of which are extensive video and audio
24
     recordings. Some of these materials are subject to a protective order that prohibit leaving the
25
     materials with the defendants at FDC SeaTac. In addition, the government is continuing to
26
     gather additional discovery for production. Furthermore, the government seized numerous
27
28

      Motion to Continue Trial                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      United States v. Shea et al., CR20-032JCC – 2                         SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                   Case 2:20-cr-00032-JCC Document 48 Filed 03/30/20 Page 3 of 7




 1 digital devices pursuant to search warrants. Those devices are still being examined, a
 2 process that will take a substantial period of time.
 3              In addition, on February 26, 2020, two other defendants, Taylor Ashley Parker-
 4 Dipeppe and Johnny Garza, were arrested in the Middle District of Florida, and the District
 5 of Arizona, respectively. The two defendants did not make their appearance in this District
 6 until March 27, 2020.
 7              C. Current COVID-19 outbreak and rapidly evolving public health response
 8
                The public health crisis and corresponding impacts that prompted General Order
 9
     No. 02-20 remain largely unmitigated. To the contrary, COVID-19 is spreading throughout
10
     the region, and the risk of exposure is increasing. Government officials at every level have
11
     declared public health emergencies in an effort to insure crisis response efforts address
12
     public safety concerns. 1 Public health experts uniformly recognize that immediate steps be
13
     imposed to reduce transmission rates and preserve limited healthcare resources. Those steps
14
     include canceling large gatherings, practicing social-distancing measures in smaller
15
     gatherings, promoting telework opportunities, limiting travel, and avoiding close contact
16
     with persons at elevated risk of infection, including older adults and persons with chronic
17
     medical conditions (heart disease, diabetes, lung disease). 2 Indeed, on March 23, 2020, the
18
19
20
21
22
     1
       State of Washington/Proclamation 20-07 by the Governor Amending Proclamations 20-05 and 20-06,
23   (https://www.governor.wa.gov/sites/default/files/20-07%20Coronavirus%20(tmp).pdf ); City of Seattle/Mayoral
     Proclamation of Civil Emergency (https://durkan.seattle.gov/wp-content/uploads/sites/9/2020/03/COVID-19-Mayoral-
24   Proclamation-of-Civil-Emergency.pdf); United States/Proclamation on Declaring a National Emergency Concerning the
     Novel Coronavirus Disease (COVID-19) Outbreak (https://www.whitehouse.gov/presidential-actions/proclamation-
25   declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/). All websites cited in this
     motion were last visited on March 16, 2020.
26   2
       https://www.cdc.gov/coronavirus/2019-
     ncov/prepare/prevention.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
27   ncov%2Fabout%2Fprevention.html; https://www.cdc.gov/coronavirus/2019-ncov/community/large-events/index.html;
     https://kingcounty.gov/depts/health/communicable-diseases/disease-control/novel-coronavirus/group-limits.aspx;
28   https://www.kingcounty.gov/depts/health/communicable-diseases/disease-control/novel-coronavirus/protection.aspx.

         Motion to Continue Trial                                                        UNITED STATES ATTORNEY
                                                                                        700 STEWART STREET, SUITE 5220
         United States v. Shea et al., CR20-032JCC – 3                                    SEATTLE, WASHINGTON 98101
                                                                                                (206) 553-7970
                   Case 2:20-cr-00032-JCC Document 48 Filed 03/30/20 Page 4 of 7




 1 Governor for the State of Washington issued an order directing that individuals in the State
 2 shelter in place at least until April 6, 2020. 3
 3              The number of confirmed cases of COVID-19 within the Puget Sound region alone
 4 increases daily. 4 Experts predict the rate of infection will continue rising with most of the
 5 U.S. population being exposed to the virus. 5 Washington State is one of a number states
 6 currently experiencing sustained community spread. 6 Most of the cases in the State have
 7 occurred in the Western District of Washington, and most in the counties from which the
 8 jury pool in this case would be drawn.
 9              It is impossible to predict public health conditions and corresponding social impacts
10 associated with the outbreak. At a minimum, we can reasonably assume that the exposure-
11 mitigation measures currently mandated by state and local officials will remain active for the
12 next six to eight weeks, if not longer.
13              D.       The impact of the COVID-19 outbreak and response on trial preparation
14                       and trial proceedings

15              The realized and projected impacts from the COVID-19 outbreak on trial preparations
16 and trial proceedings are substantial. These impacts warrant a continuance of the current
17 trial date.
18              First, the visitation restrictions at the Federal Detention Center will limit counsel’s
19 ability to meet with the defendants ahead of the scheduled trial. In addition, recommended
20 risk reduction measures will curtail the government’s ability to meet with witnesses. Several
21 anticipated witnesses reside outside the Puget Sound region. And although telephonic
22 contacts can be arranged, direct personal contact is strongly preferred to review relevant
23 documents.
24
25
     3
       State of Washington Proclomation 20-25 by the Governor,
26   https://www.governor.wa.gov/sites/default/files/proclamations/20-25%20Coronovirus%20Stay%20Safe-
     Stay%20Healthy%20%28tmp%29%20%28002%29.pdf
27   4
       https://www.doh.wa.gov/Emergencies/Coronavirus.
     5
       https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html.
28   6
       Id.

         Motion to Continue Trial                                                      UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5220
         United States v. Shea et al., CR20-032JCC – 4                                  SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
                   Case 2:20-cr-00032-JCC Document 48 Filed 03/30/20 Page 5 of 7




 1              Second, the government and the Federal Public Defender’s Office has encouraged
 2 personnel to telework in an effort to both reduce personal exposure and limit transmission
 3 risk to coworkers, consistent with the Governor’s shelter-in-place order. Convening even
 4 small gatherings has been discouraged.
 5              Third, government counsel anticipates—based on discussions with colleagues who
 6 have April trials—that trial witnesses in this case will raise health and safety concerns
 7 associated with traveling to, and participating in, trial proceedings in the Puget Sound region.
 8 These are legitimate concerns given the high number of confirmed COVID-19 cases
 9 identified in this region.
10              Fourth, as for trial proceedings, it is fair to assume that either the Governor’s shelter-
11 in-place order, or similar social-distancing restrictions, will remain in place through what
12 would have been the trial preparation period, and potentially through the trial date as well.
13 Compliance with these directives will make it impossible to select a jury and proceed with a
14 trial.
15              Finally, impaneling a jury that represents a fair cross-section of the community will
16 likely be very difficult given the anticipated progression of the COVID-19 outbreak. 7
17 Policies governing jury service in some jurisdictions were recently amended to allow
18 prospective jurors to be excused if they met any of the following criteria: chronic health
19 conditions such as heart disease, lung disease, or diabetes; weakened immune system;
20 pregnancy; age 60 or older; and sick or recently been in contact with someone who is sick. 8
21 Adopting a similar policy in this Court would dramatically restrict the pool of prospective
22 jurors. Moreover, child care issues due to the closure of all schools will also impact this
23 question.
24
25
26
     7
       Washington State Superior Courts in King, Snohomish, and Pierce counties have suspended all jury trials through at
27   least April 24, 2020. https://www.seattletimes.com/seattle-news/crime/king-county-superior-court-suspends-criminal-
     jury-trials-until-april-wont-be-sending-out-juror-summons/.
28   8
       https://www.kingcounty.gov/courts/superior-court.aspx.

         Motion to Continue Trial                                                           UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
         United States v. Shea et al., CR20-032JCC – 5                                       SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
               Case 2:20-cr-00032-JCC Document 48 Filed 03/30/20 Page 6 of 7




 1          E. Conclusion.
 2          The government therefore respectfully request the following:
 3              • The Court should vacate the current date in the case.
 4              • The Court should set a status hearing on or after June 1, 2020. At that status
 5                   hearing, the Court can set a new trial date after considering the relevant factors,
 6                   including the Court’s calendar and the current status and collateral
 7                   consequences of the ongoing public health crisis.
 8              • Finally, the Court should exclude all time between the filing of this motion
 9                   and the date of the status conference. The Court should enter a new order
10                   under 18 U.S.C. § 3161(h)(7)(A) extending through the date of the status
11                   conference, and finding that the ends of justice served by continuing the trial in
12                   this case outweigh the best interest of the public and the defendants to a speedy
13                   trial.
14          Dated this 30th day of March, 2020.
15                                                       Respectfully submitted,
16
                                                         BRIAN T. MORAN
17                                                       United States Attorney
18
                                                         /s/ Thomas M. Woods
19                                                       THOMAS M. WOODS
20                                                       Assistant United States Attorney
                                                         United States Attorney’s Office
21                                                       700 Stewart Street, Suite 5220
22                                                       Seattle, Washington 98101-3903

23
24
25
26
27
28

     Motion to Continue Trial                                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Shea et al., CR20-032JCC – 6                             SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:20-cr-00032-JCC Document 48 Filed 03/30/20 Page 7 of 7




 1                                           CERTIFICATE OF SERVICE
 2          I hereby certify that on March 30, 2020, I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system, which will send notification of such filing to
 4 all registered parties.
 5
 6
                                                     /s/ Salee Porter
 7                                                   SALEE PORTER
 8                                                   Paralegal
                                                     United States Attorney=s Office
 9                                                   700 Stewart Street, Suite 5220
10                                                   Seattle, Washington 98101-1271
                                                     Phone: (206) 553-4345
11                                                   Fax:     (206) 553-4440
12                                                   E-mail: Salee.Porter@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Continue Trial                                                  UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Shea et al., CR20-032JCC – 7                              SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
